DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16173706.9, filed on 06/09/2016.
Information Disclosure Statement
The information disclosure statement filed 02/08/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. There is no legible copy submitted of the Foreign Document Number “CN 101217772 A” with a publication date of 2008-12-10 listed on the information disclosure statement filed 02/08/2021.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The following is the listing of references in the specification not properly disclosed in an information disclosure statement:
US 5,997,479 (Savord et al.) on page 14, lines 12-13;
US 6,013,032 (Savord) on page 14, line 13;
US 6,623,432 (Powers et al.) on page 14, line 13;
US 6,283,919 (Roundhill et al.) on page 15, line 23;
US 6,458,083 (Jago, et al.) on page 15, lines 23-24;
US 6,443,896 (Detmer) on page 16, line 20; and
US 6,530,885 (Entrekin et al.) on page 16, line 22.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Coolable Ultrasound Probe and .
The disclosure is objected to because of the following informalities: 
Page 5, line 25, “sais sealed space” should read “said sealed space”;
Page 6, line 30, “Fig..s” should read “Figures”;
Page 6, line 32, “Fig..ures” should read “Figures”;
Page 11, lines 7-9 and 19-20, and page 12, lines 26 and 29-30, each “sealed space 111” should read “sealed space 110”;
Page 12, line 32, “Fig. 4” should read “Fig. 6”;
Page 14, line 10, and page 15, line 3, each “ultrasound transducer cells 100” should be renumbered. The disclosed probe is already labeled as 100 in Figures 1 and 5-8. It is unclear which component in Figure 8 represents “ultrasound transducer cells”;
Page 14, lines 26-27, page 15, lines 4-5, and page 17, line 7, each “transducer array 110” should be renumbered. The disclosed sealed space is already labeled as 110 in Figures 1 and 5-7. It is unclear which component in Figure 8 represents “transducer array”;
Page 16, lines 28, 30, and 33, each “the quantification processor” should read “the quantification processor 34”;
Page 17, line 4, “the graphics processor” should read “the graphics processor 36”;
Page 17, line 4, “the user interface 38” should read “the user control panel 38”;
Page 17, line 6, “the user interface” should read “ the user control panel 38”;
Page 17, line 6, “the transmit controller 18” should read “the transducer controller 18”;
Page 17, lines 25-26, “in such therapeutic systems the system components described with the aid of Fig. 6 and required to receive, process and display pulse echoes” is grammatically incorrect and should read “in such therapeutic systems, the system components described with the aid of Fig. 6 and that are required to receive, process and display pulse echoes”; and
Page 17, lines 29-30, “a controller for controlling the air displacement apparatus 150, 170” should read “a controller for controlling the air displacement apparatus 150 and the further air displacement apparatus 170”.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Page 8, line 10, “the subject 1” should read “a subject 1”;
Page 9, line 14, “the space 110” should read “a space 110”; and
Page 14, line 26, “the aforementioned voltage source 45” should read “a voltage source 45”.
Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5, line 3, “(127)” should be omitted.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “said fluid flow” in line 10 and “the fluid flow” in line 11. It is unclear whether or not “said fluid flow” in line 10 and “the fluid flow” in line 11 refer to “an air flow” in line 8 or refer to a distinct and different fluid flow. For purposes of examination, “said fluid flow” in line 10 and “the fluid flow” in line 11 refer to the claimed “an air flow” in line 8. 
Claim 1 recites the limitation “the inlet is dimensioned to regulate said fluid flow compared to the fluid flow through the outlet or the inlet comprises a fluid flow regulator for 
Further in Claim 1, the limitation “in order to create said reduced pressure upon the outlet being fluidly connected to a fluid displacement apparatus, the inlet is dimensioned to regulate said fluid flow compared to the fluid flow through the outlet or the inlet comprises a fluid flow regulator for regulating said air flow such that an air flow rate through the inlet is smaller than an air flow rate through the outlet at least at ambient pressure in said space” is unclear (emphasis added).  More specifically, it is unclear what the Applicant is attempting to claim in the alternative.  Possible interpretation 1:  (A) the inlet is dimensioned to regulate said fluid flow compared to the fluid flow through the outlet OR (B) the inlet comprises a fluid flow regulator for regulating said air flow such that an air flow rate through the inlet is smaller than an air flow rate through the outlet at least at ambient pressure in said space (i.e., the limitation “such that…said space” belongs to alternative (B)).  Possible interpretation 2:  (A) the inlet is dimensioned to regulate said fluid flow compared to the fluid flow through the outlet such that an air flow rate through the inlet is smaller than an air flow rate through the outlet at least at ambient pressure in said space or (B) the inlet comprises a fluid flow regulator for regulating said air flow such that an air flow rate through the inlet is smaller than an air flow rate through the outlet at least at ambient pressure in said space (i.e., the limitation “such that…said space” belongs to both alternatives (A) and (B)).  Clarification is required.
Claim 5 recites the limitation “a fluid displacement apparatus” in line 2. It is unclear whether or not the claimed “a fluid displacement apparatus” in line 2 corresponds to the same or a different fluid displacement apparatus set forth in lines 9-10 of claim 1.

Claim 7 recites the limitation “the fluid displacement apparatus” in lines 1-2. It is unclear whether the claimed “the fluid displacement apparatus” corresponds to the previously claimed fluid displacement apparatus of claim 1 (lines 9-10) or the fluid displacement apparatus of claim 5 (line 2).
Claim 9 recites the limitation “a fluid” in lines 2-3. It is unclear whether or not “a fluid” in lines 2-3 refers to “an air flow” in line 8 of claim 1 or refers to a distinct and different fluid. For purposes of examination, “a fluid” in lines 2-3 refers to the claimed “an air flow” in line 8 of claim 1.
Claim 11 recites the limitations “a subject” in line 1 and “the subject” in lines 3 and 4. It is unclear whether or not the claimed “a subject” in line 1 and “the subject” in lines 3 and 4 correspond to the same or a different subject set forth in line 3 of claim 1.
Claim 11 recites the limitation “a reduced pressure” in line 5. It is unclear whether or not the claimed “a reduced pressure” in line 5 corresponds to the same or a different reduced pressure set forth in line 5 of claim 1.
Claim 11 recites the limitation “a fluid flow” in line 7. It is unclear whether or not “a fluid flow” in line 7 refers to “an air flow” in line 8 of claim 1 or refers to a distinct and different fluid flow. For purposes of examination, “a fluid flow” in line 7 refers to the claimed “an air flow” in line 8 of claim 1.

Claim 13 recites the limitation “a fluid” in line 2. It is unclear whether or not “a fluid” in line 2 refers to “an air flow” in line 8 of claim 1 or refers to a distinct and different fluid. For purposes of examination, “a fluid” in line 2 refers to the claimed “an air flow” in line 8 of claim 1. 
Claim 13 recites the limitation “the fluid flow” in line 2. It is unclear whether or not “the fluid flow” in line 2 refers to “an air flow” in line 8 of claim 1 or refers to a distinct and different fluid flow. For purposes of examination, “the fluid flow” in line 2 refers to the claimed “an air flow” in line 8 of claim 1. 
Claim 14 recites the limitation “the reduced pressure” in line 2. It is unclear whether the claimed “the reduced pressure” corresponds to the previously claimed reduced pressure of claim 1 (line 5) or the reduced pressure of claim 11 (line 5).
Claims 2-4, 8, and 10 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. Patent 6,626,855, hereafter Weng, cited in the Applicant’s Information Disclosure Statement filed 12/03/2018) in view of Lau et al. (US 2009/0036773, hereinafter Lau), further in view of Hu et al. (EP 2 226 099 A1, hereinafter Hu).
Regarding claim 1, Weng discloses (Figs. 10-11) an ultrasound probe comprising:
a probe body (elongated shaft 28, distal end 30) having a mounting area (distal end 30) and a flexible lip (vacuum cap 138, rim 131, double lip 130) (see, e.g., Col. 11, lines 37-38, “The double lip is soft and elastomeric and can conform to the shape of a tumor surface 136”, which corresponds to the claimed lip being flexible) around said mounting area (30) (see, e.g., Fig. 11 where the cap 138, rim 131, and double lip 130 are placed around the distal end 30 of the elongated shaft 28) for sealing a space between the mounting area (30) and a part of a subject (tumor surface 136) opposite the mounting area (30) when the subject (136) is contacted by the ultrasound probe (see, e.g., Fig. 11 where there is a gap between the distal end 30 of the elongated shaft 28 and the tumor surface 136, and where the gap is created by the cap 138, rim 131, and double lip 130) to facilitate the creation of a reduced pressure in said space (see, e.g., Col. 11, lines 41-42, “a negative pressure within the double lip that holds the cap tightly on the tumor”); and
ultrasound transducer array 36) mounted in the mounting area (30) (see, e.g., Fig. 11 where the ultrasound transducer array 36 is placed on the distal end 30 of the elongated shaft 28);
wherein the probe body (28, 30) further comprises an inlet to said space (port 132) and an outlet from said space (vacuum port 134) (see, e.g., Fig. 11 where the port 132 and the vacuum port 134 are connected to the cap 138, rim 131, and double lip 130, which are further placed around the distal end 30 of the elongated shaft 28) for facilitating a flow through said space when sealed (see, e.g., Col. 11, lines 39-44, “A vacuum port 134 is provided in fluid communication with the double lip… Sterile water is then provided through a port 132 that communicates with an interior of the cap”), and wherein, in order to create said reduced pressure (see, e.g., Col. 11, lines 41-42) upon the outlet (134) being fluidly connected to a fluid displacement apparatus (fluid management system pump 120) (see, e.g., Col. 10, lines 9-10, “Fluid management system pump 120 controls the saline or water pressure and the flow rate”; also see, e.g., Col. 11, lines 39-40, “A vacuum port 134 is provided in fluid communication with the double lip”), the inlet (132) is dimensioned to regulate said fluid flow (see, e.g., Col. 10, lines 9-10 and Col. 11, lines 39-44) compared to the fluid flow through the outlet (134) (see, e.g., Fig. 11 where the port 132 opening is scaled to be smaller than the vacuum port 134 opening).
Weng does not disclose that:
[1] the inlet to said space and the outlet from said space facilitate an air flow through the space when sealed; and
a fluid flow regulator for regulating said air flow, such that an air flow rate through the inlet is smaller than an air flow rate through the outlet at least at ambient pressure in said space.
However, in the same field of endeavor of ultrasound imaging and therapy, Lau discloses (Fig. 2) an ultrasound probe (probe 10') wherein the inlet (inlet port 66 and channel 68) comprises a fluid flow regulator (regulator 64) for regulating said flow such that a flow rate through the inlet is smaller than a flow rate through the outlet at least at ambient pressure in said space (see, e.g., Fig. 2 with Para. [0053], lines 4-6 and Para. [0055], lines 7-18, “The inlet port 66 and channel 68 are shown connected to the probe shaft 14 and passing through the interior of the cuff 60… The regulator 64 may be coupled to the channel 68 through which fluid 52 flows out of the body cavity 40 [through inlet port 66]. The regulator 64, which may be a valve, for example, is adjusted to regulate the amount of fluid 52 flowing out of the body cavity [through inlet port 66]. If a greater amount of fluid is flowing into the body cavity through the outlet ports 30, 32 than is flowing out of the body cavity through the inlet port 66 [by using the regulator 64], the pressure of the fluid 52 in the body cavity will tend to increase… Accordingly, a desired pressure of the fluid in the body cavity may be obtained”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe of Weng by including a fluid flow regulator for regulating said fluid flow, such that a fluid flow rate through the inlet is smaller than a fluid flow rate through the outlet at least at ambient pressure in said space, as disclosed by Lau. One of ordinary skill in the art would have been motivated to make this modification in order to regulate the fluid flow in the space to achieve a desired amount of fluid see, e.g., Abstract and Para. [0055], lines 1-25).
Weng in view of Lau does not disclose an inlet to the space and an outlet from the space that facilitate an air flow through the space when sealed. Weng and Lau both disclose a fluid flow through a sealed space to cool the transducer elements, specifically using sterile water or saline as the fluid (Weng, Col. 10, lines 9-10 and Col. 11, lines 42-45; and Lau, Para. [0032], lines 1-4), but do not specifically disclose using air as the fluid flow through the sealed space.
However, in the same field of endeavor of ultrasound imaging and therapy, Hu discloses (Fig. 3) an ultrasound probe (see, e.g., Para. [0020], lines 1-2, “ultrasonic therapy applicator of the present invention”) comprising:
a probe body (housing 1) having a mounting area (backing 9) and a flexible lip around said mounting area for sealing a space (see, e.g., Para. [0020], lines 4-6, “The housing 1 has a structure which has an opening at the top and has an inner cavity, and the opening is sealed by an energy conducting window 2”; also see, e.g., Para. [0021], lines 1-4, “the opening of the housing 1 is sealed by the energy conducting window 2 which has a smooth surface and is made of rigid or flexible acoustically transparent material”); and
an ultrasound transducer (ultrasonic transducer 4) mounted in the mounting area (backing 9) (see, e.g., Fig. 3 where the transducer 4 is attached to backing 9; also see, e.g., Para. [0020], lines 6-8, “The ultrasonic wave from the ultrasonic transducer 4 is emitted outward through the energy conducting window 2”); 
housing 1) further comprises an inlet (air inlet 12) (see, e.g., Para. [0022]) to said space and an outlet (air outlet 11) (see, e.g., Para. [0022]) from said space for facilitating an air flow through said space when sealed (see, e.g., Para. [0005], lines 8-12, “the housing has an air inlet and an air outlet, so that a cooling cavity is formed by a cavity between the air inlet and the air outlet, and the heat produced by the transducer in operation is discharged from the air outlet through the cooling cavity”; also see, e.g., Fig. 3 and Para. [0022], lines 10-11, “A cooling cavity is formed by the cavity between the air inlet 12 and the air outlet 11”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid flow of Weng in view of Lau by using air as the fluid in the fluid flow circulating in the sealed space. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the aging and damage of the pipeline of the cooling system, as well as to make the invention smaller and easier to maintain while not having to utilize a large volume of water or saline as the cooling fluid, as recognized by Hu (see, e.g., Para. [0002-0005]).
Regarding claim 2, modified Weng discloses the ultrasound probe set forth above, Weng further disclosing that the probe body is flexible (see, e.g., Col. 4, lines 48-50, “An ultrasound transmissive interface is coupled to the distal end of the probe and is disposed and adapted to conform to a surface of the undesired tissue”; also see, e.g., Col. 11, lines 37-38, “The double lip is soft and elastomeric and can conform to the shape of a tumor surface 136” with Fig. 11 where the double lip 130 is placed around the distal end 30 of the elongated shaft 28, which corresponds to the claimed probe body).
132) and the outlet (134) are located in the flexible lip (see, e.g., Fig. 11 where the port 132 and the vacuum port 134 are connected to the cap 138, rim 131, and double lip 130).
Regarding claim 4, modified Weng discloses the ultrasound probe set forth above, Weng further disclosing (Fig. 13) that the plurality of ultrasound transducer elements (ultrasound transducer array 36) are grouped on one or more ultrasound transducer tiles (see, e.g., Fig. 13 where separated groups of transducer elements are shown on the ultrasound transducer array 36 from Fig. 11).
Regarding claim 5, modified Weng discloses the ultrasound probe set forth above, Weng further disclosing an ultrasound system (system 104) comprising the ultrasound probe set forth above and a fluid displacement apparatus (see, e.g., Col. 10, lines 9-10, “Fluid management system pump 120 controls the saline or water pressure and the flow rate”) fluidly connected to the outlet (134) (see, e.g., Col. 11, lines 39-40, “A vacuum port 134 is provided in fluid communication with the double lip”) and arranged to generate the air flow through said space when sealed (see, e.g., Col. 10, lines 9-10).
Regarding claim 6, modified Weng discloses the ultrasound probe and ultrasound system set forth above, Weng further disclosing that the fluid displacement apparatus (120) is a fan or a pump (see, e.g., Col. 10, lines 9-10, “Fluid management system pump 120 controls the saline or water pressure and the flow rate”).
Regarding claim 8, modified Weng discloses the ultrasound probe and ultrasound system set forth above, Weng further disclosing (Fig. 13) that the ultrasound system (104) comprises a cooling apparatus (see, e.g., Col. 12, lines 18-44, “A plurality of techniques can be employed to cool the transducer array… During treatment, a water jet from a port 160 introduces water, or saline, into the gap. Circulation of conditioned water through one or more such ports may be used to control water temperature, pressure, chemical composition, gas content, or volume”) fluidly coupled between the fluid displacement apparatus (120) and the inlet (132) (see, e.g., Col. 12, lines 40-44, where the fluid jet is disclosed to be directly connected to the inlet port of the gap, and Fig. 10, where the fluid management system pump is located before the inlet port, thus the cooling fluid jet would be located in between the inlet port and the fluid management system pump).
Regarding claim 9, modified Weng discloses the ultrasound probe and ultrasound system set forth above, Weng further disclosing (Fig. 13) that the cooling apparatus (jet from a port 160) or the fluid displacement apparatus (120) is adapted to fill the space with a fluid when sealed (see, e.g., Col. 12, lines 40-44, “During treatment, a water jet from a port 160 introduces water, or saline, into the gap. Circulation of conditioned water through one or more such ports may be used to control water temperature, pressure, chemical composition, gas content, or volume”).
Regarding claim 11, modified Weng discloses the ultrasound probe and ultrasound system set forth above, Weng further disclosing a method of subjecting a subject (tumor surface 136) to ultrasound waves generated with the ultrasound probe set forth above, the method comprising:
positioning the ultrasound probe on the subject (136) such that the space between the mounting area (distal end 30) and the subject (136) is sealed by the flexible lip (vacuum cap 138, rim 131, double lip 130) (see, e.g., Col. 11, lines 37-42, “The double lip is soft and elastomeric and can conform to the shape of a tumor surface 136. A vacuum port 134 is provided in fluid communication with the double lip, and a vacuum source coupled to this port provides a negative pressure within the double lip that holds the cap tightly on the tumor”);
generating a reduced pressure in said sealed space (see, e.g., Col. 11, lines 39-42, “A vacuum port 134 is provided in fluid communication with the double lip, and a vacuum source coupled to this port provides a negative pressure within the double lip that holds the cap tightly on the tumor”);
generating the ultrasound waves (see, e.g., Col. 4, lines 41-48, “An ultrasonic transducer is mounted proximate a distal end of the probe and is adapted to couple to a power supply used to selectively energize the ultrasonic transducer so that it produces a focused beam of high intensity ultrasonic energy”; also see, e.g., Col. 11, lines 33-36, “The cap surrounds ultrasound transducer array 36 and is open at its front, opposite the array. The front opening of the cap is large enough to permit the ultrasound beam to pass without obstruction”); and 
generating a fluid flow through the inlet (132) to said sealed space and the outlet (134) from said sealed space during the generation of the ultrasound waves (see, e.g., Col. 4, lines 48-53, “An ultrasound transmissive interface is coupled to the distal end of the probe and is disposed and adapted to conform to a surface of the undesired tissue. The interface provides a liquid layer that more efficiently transmits the high intensity ultrasonic energy produced by the ultrasonic transducer into the undesired tissue”; also see, e.g., Col. 11, lines 39-45, “A vacuum port 134 is provided in fluid communication with the double lip... Sterile water is then provided through a port 132 that communicates with an interior of the cap to provide the acoustic coupling between the transducer and the tumor”).
see, e.g., Col. 11, lines 39-42, “A vacuum port 134 is provided in fluid communication with the double lip, and a vacuum source coupled to this port provides a negative pressure within the double lip that holds the cap tightly on the tumor”; also see, e.g., Col. 10, lines 9-10, “Fluid management system pump 120 controls the saline or water pressure and the flow rate”).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. in view of Lau et al., further in view of Hu et al., hereinafter modified Weng, as applied to claims above, and further in view of Voorhees et al. (US 2005/0060012, hereinafter Voorhees).
Regarding claim 7, modified Weng discloses the ultrasound probe and ultrasound system set forth above, except that the ultrasound system comprises a pressure reducing valve between the outlet and the fluid displacement apparatus.
However, in the same field of endeavor of ultrasound imaging and therapy, Voorhees discloses (Figs. 1 and 5) an ultrasound system (see, e.g., Para. [0045], lines 4-6 and 16-17, “The transducer device 20 is incorporated into a flexible cap 60 that may be fitted to a patient's head… The cap 60 also forms a cooling/heating pad 28 for the body cooling system 5”; also see, e.g., Para. [0046], lines 1-10, “The cap 60 allows a liquid to circulate in a space between the patient's head and an inside surface of the cap 60. In particular, the liquid is circulated between at least two fluid ports 61 (e.g., an inlet port and an outlet port) that are each connected to a conduit 62, which may be interconnected to the fluid pump 14. The cap 60 allows liquid to be in direct contact with the patient's head for increased thermal transfer. To prevent liquid from leaking out of underneath the cap 60, the liquid may be circulated through the cap 60 under negative pressure”) that comprises a pressure reducing valve (see, e.g., Para. [0032], lines 6-8 and 14-19, “This pad 28 is fluidly interconnected to a fluid pump 14, which circulates a temperature-regulated fluid through the pad 28… The amount of cooling or heating provided by such pads 28 may be changed by varying the pressure, flow rate or the temperature of the fluid circulated by the fluid supply pump 14. For example, the control module 12 may be connected to an adjustable valve, which may be opened or closed depending on the desired flow rate of the fluid”) between the outlet (outlet port 61) and the fluid displacement apparatus (fluid pump 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe and ultrasound system of modified Weng by including a pressure reducing valve between the outlet and the fluid displacement apparatus, as disclosed by Voorhees. One of ordinary skill in the art would have been motivated to make this modification in order to provide enhanced control of the overall cooling and/or heating of the inventive system, as recognized by Voorhees (see, e.g., Para. [0032], lines 10-19).
Regarding claim 10, modified Weng discloses the ultrasound probe and ultrasound system set forth above, except that the probe body comprises a further outlet to said space, and that the ultrasound system further comprises a further fluid displacement apparatus fluidly connected to the further outlet and adapted to maintain the reduced pressure in said space when sealed.
Figs. 1 and 5) an ultrasound system, as set forth in the rejection of claim 7 above, wherein the probe body comprises a further outlet to said space (see, e.g., Para. [0046], lines 1-5, “The cap 60 allows a liquid to circulate in a space between the patient's head and an inside surface of the cap 60. In particular, the liquid is circulated between at least two fluid ports 61 (e.g., an inlet port and an outlet port) that are each connected to a conduit 62”, where the system is operable with more than one inlet and/or more than outlet; also see, e.g., Fig. 5 where there are three fluid ports 61 shown, any of which could be inlets or outlets), and that the ultrasound system further comprises a further fluid displacement apparatus (fluid pump 14) fluidly connected to the further outlet (see, e.g., Para. [0046], lines 3-6, “The liquid is circulated between at least two fluid ports 61 (e.g., an inlet port and an outlet port) that are each connected to a conduit 62, which may be interconnected to the fluid pump 14”, where more than one inlet and/or more than outlet may all be connected to fluid pump 14) and adapted to maintain the reduced pressure in said space when sealed (see, e.g., Para. [0046], lines 9-12, “The liquid may be circulated through the cap 60 under negative pressure. That is, the fluid pump 14 may draw liquid through the cap 60 as opposed to pushing liquid through the cap 60”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe and ultrasound system of modified Weng by including a further outlet to said space on the probe body, and including a further fluid displacement apparatus fluidly connected to the further outlet and adapted to maintain the reduced pressure in said space when sealed, as disclosed by Voorhees. One of ordinary skill in the art would have been motivated to make this modification in order to see, e.g., Para. [0046], lines 1-12).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. in view of Lau et al., further in view of Hu et al., hereinafter modified Weng, as applied to claims above, and further in view of Birglehner et al. (US 2015/0182200, hereinafter Birglehner).
Regarding claim 12, modified Weng discloses the ultrasound probe, ultrasound system, and method set forth above, Weng further disclosing (Fig. 13):
cooling the fluid flow received from the sealed space through the outlet (see, e.g., Col. 12, lines 18-44, “A plurality of techniques can be employed to cool the transducer array… During treatment, a water jet from a port 160 introduces water, or saline, into the gap. Circulation of conditioned water through one or more such ports may be used to control water temperature, pressure, chemical composition, gas content, or volume”, where the disclosed circulation of conditioned fluid corresponds to the fluid leaving the outlet port, then the fluid being cooled).
Modified Weng does not disclose that the method further comprises returning the cooled fluid flow to the sealed space through the inlet.
However, in the same field of endeavor of ultrasound imaging and therapy, Birglehner discloses (Figs. 1-2) a method of subjecting a subject to ultrasound waves generated with an ultrasound probe (ultrasound probe 10) comprising:
outlet port 44) (see, e.g., Para. [0015], lines 1-7, “Damper [housing] 40 includes an inlet port 42 and an outlet port 44. Inlet port 42 is operatively connected to conduit 36 to allow the cooling fluid from the pump to enter into damper 40. Outlet port 44 is operatively connected to conduit 38 that in turn is connected to first heat exchanger 20. In one embodiment damper 40 is located between the pump and/or reservoir and the probe head 12”; also see, e.g., Para. [0016], lines 4-7, “The cooling fluid exits damper 40 through second inlet [outlet port] 44 with a laminar flow as the cooling fluid enters conduit 38 and is circulated to first heat exchanger 20”; also see, e.g., Para. [0012], lines 8-14, “A cooling fluid is pumped through the conduit portion 26 to transfer heat from the first heat exchanger 20 to the second heat exchanger 24… A fan (not shown) located within the housing of connector 14 circulates air over the second heat exchanger 22 to remove heat that is transferred from the first heat exchanger 20 to the second heat exchanger 22”); and 
returning the cooled fluid flow to the sealed space through the inlet (inlet port 42) (see, e.g., Para. [0015], lines 2-4, “Inlet port 42 is operatively connected to conduit 36 to allow the cooling fluid from the pump to enter into damper 40”; also see, e.g., Para. [0013], lines 8-14, “The cooling fluid is circulated between the first heat exchanger 20 and the second heat exchanger 22. In one embodiment, pump 30 also causes the cooling fluid to flow to the first heat exchanger 20 after passing through a damper 34. The cooling fluid is pumped from pump 30 to damper 34 through a conduit 36. The cooling fluid after leaving damper 34 is directed to the first heat exchanger 20 via a conduit 38”, where conduit 36 is disclosed as being connected to inlet port 42; also see, e.g., modified Fig. 1 below, where the fluid flow direction is shown, utilizing directional arrows, as flowing from the outlet port 44 of damper 34 to the first heat exchanger 20 using conduit 38, then to the second heat exchanger 22 through conduit 26, then to the pump 30 through conduit 32, and lastly back to the damper 34 through conduit 36 and inlet port 42 after the fluid was cooled by the first heat exchanger 20, second heat exchanger 22, and pump 30).

    PNG
    media_image1.png
    577
    657
    media_image1.png
    Greyscale

Modified Figure 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe, system, and method of modified Weng by including cooling the fluid flow received from the sealed space through the outlet, and returning the cooled fluid flow to the sealed space through the inlet, as disclosed by Birglehner. One of ordinary skill in the art would have been motivated to make this modification in order to sufficiently remove the heat generated by the power consumption in the probe during operation, as recognized by Birglehner (see, e.g., Para. [0001], [0004], and [0012]).
Regarding claim 13, further modified Weng discloses the ultrasound probe, ultrasound system, and method set forth above, Weng further disclosing inserting a fluid into the sealed see, e.g., Col. 11, lines 42-45, “Sterile water is then provided through a port 132 that communicates with an interior of the cap to provide the acoustic coupling between the transducer and the tumor”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Asuri (US 2007/0232923, cited in the Applicant’s Information Disclosure Statement filed 12/03/2018) discloses an ultrasound system with active thermal management of the ultrasound probe, where one or more pumps and valves are used to regulate the flow rate and the flow direction of the cooling fluid utilizing a fluid inlet and a fluid outlet.
Haveri (US 2009/0209863, cited in the Applicant’s Information Disclosure Statement filed 12/03/2018) discloses an interface for cooling electronics that generate heat, which includes a housing with tubing that transfers heat from liquid flowing in the tubing utilizing a pump. More specifically, an ultrasound system and a method of cooling the ultrasound system is disclosed, where a fluid is circulated using a pump to cool the electronics within the ultrasound probe.
Sinelnikov et al. (US 2015/0257779, cited in the Applicant’s Information Disclosure Statement filed 12/03/2018)
Vaezy et al. (US 2006/0235303, cited in the Applicant’s Information Disclosure Statement filed 12/03/2018) discloses a water pillow configured to conform to a transducer to facilitate coupling of ultrasound energy, as well as configured to cool the transducers by utilizing a liquid inlet and liquid outlet for circulating the liquid in the pillow.
Berard-Andersen et al. (US 2013/0165005) discloses a tape for securing an ultrasound probe to the skin, where the probe comprises a flexible body to effectively secure the probe to a curved or uneven skin surface.
Hur (US 6,177,755) discloses an air cooled ultrasonic apparatus having an air inlet and an air outlet, where the apparatus is to be used in medical or dental surgery.
Kagosaki et al. (US 2008/0077056) discloses a HIFU system that utilizes a probe and a fluid circulation system, which includes a fluid inlet, a fluid outlet, and a pump to circulate the fluid through the system in order to cool the ultrasound transducers. 
Marino (US 6,132,378) discloses a cover for an ultrasound probe that has a flexible cup-shaped body and a flexible liquid membrane fixed to the cover to ensure that the probe has good contact with and is able to conform to a region of the human body for imaging.
Miyajima (US 2011/0230767) 
Nilsson et al. (US 5,955,823) discloses a method to improve the output characteristics of an ultrasonic transducer by allowing cooling gas to flow through the transducer.
Ostrovsky et al. (US 2011/0077558) discloses an ultrasound endoscopic system that utilizes a pump to cool the ultrasound transducers by keeping the back-side of a transducer in contact with a circulating coolant.
Seip et al. (US 2018/0161603) discloses a fluid management system for an ultrasound probe that utilizes a circulation pump for temperature and volume control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR M DEUTSCH whose telephone number is 571-272-0157. The examiner can normally be reached on Monday-Friday 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/TAYLOR M DEUTSCH/Examiner, Art Unit 3793




/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793